Citation Nr: 1603857	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  05-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to reentrance into a vocational rehabilitation services program under Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Lyons






INTRODUCTION

The Veteran served on active duty from September 1983 to January 1984, and from February 1985 to September 1990. 

This case is before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, issued by a VA rehabilitation counselor.  The claim has been remanded several times.  Other issues that were on appeal of increased rating for right knee and hip disorders have been resolved. 


FINDINGS OF FACT

1. The Veteran previously received vocational rehabilitation services towards a career in secondary education as a teacher, and was considered rehabilitated in May 2004.

2. Since August 2009, the Veteran has been an official with a state teachers union, and since February 2013 has been Deputy Executive Director within the union, without limitation of job responsibilities for medical reasons.

3. The Veteran's service-connected disabilities have not worsened to the point where he cannot perform his job position, nor is this occupation otherwise unsuitable.  There is not a serious employment handicap.     


CONCLUSION OF LAW

The criteria are not met for reentrance into a vocational rehabilitation services  program.  38 U.S.C.A. §§ 3100, 3102, 3103, 3105 (West 2014); 38 C.F.R. §§ 21.41, 21.44, 21.72, 21.284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.               §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also,                    38 C.F.R. §§ 3.102, 3.159 and 3.326.  

However, regarding vocational rehabilitation services under Chapter 31,                              the U.S. Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA, while relevant to compensation claims under Chapter 51 of Title 38 U.S.C., do not apply to vocational rehabilitation benefits as governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

This claim is for entitlement to reentrance into a vocational rehabilitation services program.  The Veteran completed an earlier period of vocational rehabilitation in 2004, and found employment as a technology skills teacher upon which he was deemed by VA as vocationally rehabilitated.  By 2009 the Veteran found additional employment with a teachers union.  In 2013, the Veteran became Deputy Executive Director within the union.  He now seeks additional vocational rehabilitation to specifically include a graduate degree in public service, law, and/or labor relations.  The Veteran indicates that service-connected right knee and hip disability and nonservice-connected left knee problems severely impact ability to stand and walk properly, for participation in union events.  The service-connected keratoconus prevents him for looking at a computer screen for long periods of time without straining his eyes.     

Generally, the goal of a Chapter 31 vocational rehabilitation program is to enable a veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Rehabilitation to the point of employability may include the services needed to train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, he shall be trained to that level.  38 C.F.R. § 21.72(a)(2).
To obtain reentrance into rehabilitation to the point of employability, i.e., receive an additional period of training or services, the evidence must show the following:               (1) the veteran has a compensable service-connected disability and either;                       (2) the current facts, including any relevant medical findings, establish that the service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes the veteran from performing the duties of the occupation for which he or she previously was found rehabilitated; or (3) the occupation for which the veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of his or her specific employment handicap and capabilities.  38 C.F.R. § 21.284.

Rehabilitation to the point of employability means that the veteran is employable in an occupation for which a vocational rehabilitation program has been provided under the program.  Employment handicap means an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  Serious employment handicap means a significant impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35.

This claim must be denied for finding that the Veteran has the capacity to pursue his chosen career without resuming vocational rehabilitation.  An October 2015 VA rehabilitation counselor's report provides that the Veteran does not have an employment handicap, based on education, experience, and consistent employment since 2003 with no impairment to occupational performance or attendance.                 The report considered the Veteran's medical conditions, both service-connected and nonservice-connected, taking into account transferable skills and demonstrated aptitudes.  The Board has independently reviewed recent VA medical examinations and does not observe contrary evidence.  Moreover, the Veteran's stated vocational goal is to attain an Executive Director position within the union, or substantially similar labor relations job position elsewhere, and there is no indication that he would be other than qualified based on existing knowledge and experience.                  
This takes into account college and graduate level degrees in education which he has already completed.  Further observed from what can be ascertained, is that his current position requires physical activity at union events, but fortunately is demonstrably less taxing in this regard than the position he held up until 2013 as union representative with greater field work.   

The requirements to warrant reentrance into vocational rehabilitation under                     38 C.F.R. § 21.284 are not met here, as the Veteran remains capable of performing occupational duties, and the occupation itself is suitable to his current and future needs.  Nor has the Veteran demonstrated a "serious employment handicap," the still heightened standard required for reentrance into vocational rehabilitation after completion of an original 12-year period of eligibility, which in this case ended as of February 25, 2003.  See 38 C.F.R. §§ 21.41, 21.44. 

The Board has considered the Veteran's contentions and identified circumstances,  but must duly apply the prevailing law and regulations.  The Veteran has sufficient residual occupational capacity that additional vocational rehabilitation is not required.  Accordingly, the appeal is being denied. 


ORDER

The claim for entitlement to reentrance into a vocational rehabilitation services program under Chapter 31 of Title 38 of the United States Code is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


